             Case 1:19-cv-09617-KPF Document 57 Filed 05/21/21 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                               Civil Action No.: 1:19-cv-09617-KPF
ELLIOT MCGUCKEN, an individual,
                                               DECLARATION OF ELLIOT
Plaintiff,                                     MCGUCKEN

v.

NEWSWEEK LLC, a New York Limited
Liability Company; and DOES 1-10, inclusive,

Defendants.




                                         -1-
                            DECLARATION OF ELLIOT MCGUCKEN
         Case 1:19-cv-09617-KPF Document 57 Filed 05/21/21 Page 2 of 4




                        DECLARATION OF ELLIOT MCGUCKEN


I, Elliot McGucken, hereby declare as follows:

   1. I am above eighteen (18) years of age and am competent to give the testimony set forth

       below. Said testimony is given from my own personal knowledge. I make this declaration

       in support of Plaintiff’s Motion for Summary Judgment. If called as a witness, I could

       and would competently testify as set forth below.

   2. I am the plaintiff in this action. I am a fine art photographer, author, and scholar based in

       Los Angeles, California. I am the author of a large portfolio of fine art photographic

       works, many of which have been featured in publications such as Nikon-Photo Magazine,

       Smithsonian Magazine, National Parks Magazine, SFGate, and Daily Mail.

   3. I traveled at my own expense to Death Valley in March 2019, where I photographed a

       natural phenomenon of an ephemeral lake, creating multiple works in which it was the

       subject. One of the photographs I created is the photograph at issue in this action (the

       “Subject Photograph”). I have attached as Exhibit 1 a true and correct copy of the Subject

       Photograph.

   4. I registered the Subject Photograph with the United States Copyright Office and received

       an approved registration certificate. The Subject Photograph was registered on April 1,

       2019 and allocated U.S. Copyright Registration Number VA 2-145-698. Attached hereto

       as Exhibit 2 is a true and correct copy of the copyright registration certificate for the

       Subject Photograph.

   5. I published the Subject Photograph on my Instagram account on or around on March 13,

       2019. A representative from Defendant Newsweek Digital LLC (“Newsweek”) requested

       permission to exploit the Subject Photograph. I did not authorize Newsweek to exploit


                                          -2-
                             DECLARATION OF ELLIOT MCGUCKEN
      Case 1:19-cv-09617-KPF Document 57 Filed 05/21/21 Page 3 of 4



   the Subject Photograph in any way. Attached hereto as Exhibit 3 is a true and correct

   copy of the correspondence concerning Newsweek’s efforts to obtain a license.

6. In April 2019, I discovered that an article exploiting the Subject Photograph (“Infringing

   Post”) was, without my permission, being published and displayed by Newsweek on its

   website. I did not authorize this use of the Subject Photograph, and certainly had not

   entered into any licensing or royalty agreement that would allow the Subject Photograph

   to be exploited on the Infringing Post. Attached hereto as Exhibit 4 is a true and correct

   copy of the Infringing Post as it appeared on Newsweek’s website.

7. The below makes it clear that a verbatim copy of my work was reproduced, displayed,

   and published on the Infringing Post on Newsweek’s website, as seen in the true and

   correct images set forth below:

        Subject Photograph:                               Infringing Article:




8. I have previously licensed my original photography depicting my perspective of a Death

   Valley earthscape, including the Subject Photograph, to SF Gate, The Daily Mail, the

                                       -3-
                          DECLARATION OF ELLIOT MCGUCKEN
          Case 1:19-cv-09617-KPF Document 57 Filed 05/21/21 Page 4 of 4



       National    Parks   Conservation    Association,    PetaPixel,   Smithsonian   Magazine,

       AccuWeather, Atlas Obscura, and Live Science. Attached hereto as Exhibit 18 is a true

       and correct copy of representative communications concerning my licensing with these

       publications.

       I declare under penalty of perjury and the laws of the United States of America that the

foregoing is true and correct.

               Executed on May 21, 2021 in Los Angeles, California.



                                          By:
                                                Elliot McGucken
                                                Declarant




                                              -4-
                                 DECLARATION OF ELLIOT MCGUCKEN
